DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“first expansion device” in claim 18;
“second expansion device” in claim 18;
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
After reviewing the specification, the first and second expansion devices are not defined. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 18 is rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, because the claim purports to invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, but fails to recite a combination of elements as required by that statutory provision and thus cannot rely on the specification to provide the structure, material or acts to support the claimed function.  As such, the claim recites a function that has no limits and covers every conceivable means for achieving the stated function, while the specification discloses at most only those means known to the inventor.  Accordingly, the disclosure is not commensurate with the scope of the claim.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12-13 and 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 12, the claim recites that “a composition ratio of the two-phase refrigerant at the coupling portion is within a predetermined range” which renders the claim indefinite as it is unclear how the air conditioner determines the predetermined range of the refrigerant. Specifically, the composition ratio of the two-phase refrigerant requires a specific degree of gas and liquid refrigerant to maintain two-phase status, therefore is there a range within the already established range in order to have a two-phase refrigerant that is predetermined? Clarification is requested. 

Regarding claim 18,  the claim limitation “first expansion device” and “second expansion device” have been evaluated under the three-prong test set forth in MPEP § 2181, subsection I, but the result is inconclusive. Thus, it is unclear whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the terms “expansion” imparts a functional requirement on the claim and the term “device” is a placeholder which does not provide clarification of what structure constitutes the limitation. The boundaries of this claim limitation are ambiguous; therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.  
In response to this rejection, applicant must clarify whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. Mere assertion regarding applicant’s intent to invoke or not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph is insufficient. Applicant may:
(a)	Amend the claim to clearly invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by reciting “means” or a generic placeholder for means, or by reciting “step.” The “means,” generic placeholder, or “step” must be modified by functional language, and must not be modified by sufficient structure, material, or acts for performing the claimed function;
(b)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, should apply because the claim limitation recites a function to be performed and does not recite sufficient structure, material, or acts to perform that function; 
(c)	Amend the claim to clearly avoid invoking 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by deleting the function or by reciting sufficient structure, material or acts to perform the recited function; or
(d)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, does not apply because the limitation does not recite a function or does recite a function along with sufficient structure, material or acts to perform that function.

	Claim 13 is rejected based on its dependency to claim 12.
	Claims 19-20 are rejected based on their dependency to claim 18.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 9-15 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jun (KR20180104416A – provided by Applicant in the IDS).


Regarding claim 1, Jun teaches an air conditioner (10, Fig. 2, Title), comprising: 
a compressor (45, Fig. 5, see paragraph [0036]); 
a first heat exchanger (30, Fig. 5, see paragraph [0031]) connected to the compressor (see Fig. 5) and configured to operate as a condenser during a cooling operation and to operate as an evaporator during a heating operation (see paragraph [0031], [0049], [0055]); 
a refrigerant pipe disposed inside the first heat exchanger and configured to carry a two-phase refrigerant (see 130, Fig. 3, paragraph [0081], [0103]); 
a connection pipe (120, Fig. 3) connected to the refrigerant pipe; 
a header connected to the connection pipe and configured to receive a refrigerant separated from the two-phase refrigerant in the refrigerant pipe (150, Fig. 3); 
a bypass pipe (100, Fig. 5, paragraph [0082]) connected to the header and configured to guide the refrigerant to the compressor (see paragraph [0082]); 
a flow rate control valve installed at the bypass pipe and configured to control a flow rate of the refrigerant (110, Fig. 5, paragraph [0058]); 
a subcooler configured to superheat the refrigerant flowing through the bypass pipe (80, Fig. 5, paragraph [0094]); and 
a controller configured to control an opening degree of the flow rate control valve (implied in at least paragraph [0058]).  

Regarding claim 9, Jun teaches the air conditioner of claim 1, further comprising a second heat exchanger spaced apart from the first heat exchanger (Jun, 20, Fig. 5, paragraph [0040]), wherein the subcooler is configured to exchange heat between the refrigerant guided through the bypass pipe and a refrigerant guided from the second heat exchanger to the first heat exchanger (see Jun, Fig. 5).  

Regarding claim 10, Jun teaches the air conditioner of claim 9, wherein the second heat exchanger is configured to operate as the evaporator during the cooling operation and to operate as the condenser during the heating operation (Jun, see paragraph [0042] and [0049]).

Regarding claim 11, Jun teaches the air conditioner of claim 9, wherein the second heat exchanger is disposed in an indoor unit of the air conditioner (Jun, paragraph [0040]).  

Regarding claim 12, Jun teaches the air conditioner of claim 1, wherein the refrigerant pipe comprises a coupling portion connected to the connection pipe, and wherein a composition ratio of the two-phase refrigerant at the coupling portion is within a predetermined range (inherently in light of the 112b rejection as the composition of mixed-phase refrigerant requires being in a specific range).  

Regarding claim 13, Jun teaches the air conditioner of claim 12, wherein the composition ratio of the two-phase refrigerant is a ratio between a gas-phase refrigerant and a liquid-phase refrigerant of the two- phase refrigerant, and defines a dryness of the two-phase refrigerant (inherently met as Jun teaches a mixed phase which requires some sort of ratio).  

Regarding claim 14, Jun teaches the air conditioner of claim 1, wherein the bypass pipe comprises a first portion between the header and the subcooler, and a second portion between the subcooler and the compressor, and wherein the flow rate control valve is installed at the first portion of the bypass pipe (see at least Fig. 5).  

Regarding claim 15, please see the rejection of claim 1 as the limitations are the same. 
	
	Regarding claim 17, Jun teaches the air conditioner of claim 15, wherein the bypass pipe comprises a first portion between the header and the subcooler (see Fig. 5), and a second portion between the subcooler and the compressor (see Fig. 5), and wherein the flow rate control valve is installed at the first portion of the bypass pipe (the position of the valve 110 in Fig. 5 is defined as the first portion).  





Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Jun in view of Miyagi (US 2017/0089614).

Regarding claim 6, Jun teaches the air conditioner of claim 1, but does not teach a first temperature sensor configured to measure a first temperature of the refrigerant introduced into the subcooler; and a second temperature sensor configured to measure a second temperature of the refrigerant discharged from the subcooler.  
Miyagi teaches a refrigeration device (Miyagi, Title) which features a controller which controls a valve (Miyagi, paragraph [0051]) based on temperature difference recorded by a first temperature sensor at the inlet of a subcooler and a second temperature sensor at the outlet of the subcooler (Miyagi, first temperature sensor 46, second temperature sensor 47, subcooler 28, paragraph [0051], Fig. 1). It would have been obvious to one of ordinary skill in the art, prior to the effective filing date, to provide Jun with a first and second temperature sensor to detect the inlet and outlet temperature of refrigerant in a subcooler, as taught by Miyagi, in order to ensure the refrigerant is circulating at a desired temperature range through the subcooler. 

Regarding claim 7, Jun teaches the air conditioner of claim 6, wherein the controller is configured to control the opening degree of the flow rate control valve based on information obtained by the first temperature sensor and the second temperature sensor (met through the combination with Miyagi, see Miyagi paragraph [0051]).  


Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Jun in view of Nishimura (US 2009/0044550).

Regarding claim 18, Jun teaches the air conditioner of claim 17, does not teach a first expansion device disposed between the subcooler and the evaporator. However, Jun does teach an expansion device disposed between the condenser and the subcooler (Jun, 50, Fig. 5, paragraph [0037]).  
Nishimura teaches an air conditioner (Nishimura, Title) with an evaporator (Nishimura, 52, Fig. 1, paragraph [0065]) with an expansion valve (Nishimura 51, see paragraph [0064]) between the evaporator and a subcooler (Nishimura subcooler 25, see paragraph [0064]). It would have been obvious to one of ordinary skill in the art, prior to the effective filing date, to provide Jun with an expansion valve between the subcooler and evaporator, as taught by Nishimura, in order to provide additional cooling by expansion if desired. 

Regarding claim 19, Jun teaches the air conditioner of claim 18, further comprising: an accumulator disposed between the evaporator and the compressor and configured to separate a gas-phase refrigerant from the two-phase refrigerant such that the compressor receives a liquid-phase refrigerant (Jun, 40, Fig. 5, see paragraph [0034]).  

Regarding claim 20, Jun teaches the air conditioner of claim 19, wherein the compressor is configured to receive the liquid-phase refrigerant from the accumulator and the refrigerant from the bypass pipe (Jun, paragraph [0036]).

Allowable Subject Matter
Claims 2-5, 8, and 16 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAEL N BABAA whose telephone number is (571)270-3272. The examiner can normally be reached M-F, 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry-Daryl Fletcher can be reached on (571)-270-5054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NAEL N BABAA/Examiner, Art Unit 3763